18-12824-cgm          Doc 16     Filed 01/31/19      Entered 01/31/19 14:22:26   Main Document
                                                    Pg 1 of 8


ZACHARY CARTER                                           February 7, 2018
Corporation Counsel, City of New York                    9:30 a.m.
Attorney for
City of New York Department of Social Services
Human Resources Administration
        Office of Child Support Services
By: Hugh H. Shull III (HS-0236), Assistant Corp. Counsel
100 Church Street, Room 5-233
New York, New York 10007
(212) 356-2138
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------X
In re:
CHRISTOPHER T. GEORGE,                                          Chapter 13
                                                                Case No. 18-12824

                          Debtor.
-----------------------------------------------------X


  OBJECTION OF CITY OF NEW YORK HUMAN RESOURCES ADMINISTRATION
   TO MOTION FOR TURNOVER, VIOLATION OF THE AUTOMATIC STAY AND
                             DAMAGES

        The City of New York Human Resources Administration (“HRA”) as and for its

objection to the motion by the debtor, Christopher T. George (the “Debtor”) for turnover,

violation of the automatic stay and damages, dated December 20, 2018 (the “Motion”), to the

extent, if any, it is seeking such relief against the City of New York (the “City”) or any of its

agencies, including, inter alia, HRA, and respectfully states as follows:

                 1.       The Motion does not in fact name the City or any of its agencies. Instead

it seeks relief against NYS Child Support Processing Center (“NYSCSCP”), which upon

information and belief is a State of New York (the “State”) entity with a post office box address

in Albany, New York. In the Motion itself the NYSCSP is defined as the “Creditor”.
18-12824-cgm        Doc 16   Filed 01/31/19    Entered 01/31/19 14:22:26      Main Document
                                              Pg 2 of 8


               2.      In the affirmation of Debtor’s counsel William Waldner (the “Waldner

Affirmation”) attached to the Motion as Exhibit C the full name “NYS Child Support Processing

Center” is used several times, although in one location although in paragraph 4 the name NYC

Child Support Processing Center is used. There is no such City agency or program.

               3.      The Waldner Affirmation discusses mailings to and conversations with

personnel at NYSCSPC, and states that he had not prior to that time contacted NYC Child

Support Processing Center but assumed that it had been served with the court generated notice of

the meeting of creditors. If he meant the NYSCSPC, this is not a City agency or entity.

               4.      No City agency is listed on the Creditor Matrix. There is a listing for

Child Support Unit with an address of 151 Broadway, New York, NY 10001. This is not an

address of any known City agency. HRA’s OCSS has a walk-in customer service office at 151

West Broadway New York, New York 10013, a completely different address.

               5.       HRA did not have any information about the case until an electronic

referral from the State call center to the Support Collection Unit (“SCU”) 1 on December 17,

2018. Based on records contained in the Automated State Support Enforcement and Tracking

System (“Assets”), a computer database created and maintained to assist State child support

enforcement agencies, the Debtor called the State’s call center regarding child support arrears

and bankruptcy on November 20, 2019 and was advised to submit proof of the bankruptcy filing

to the local district, to wit, OCSS/SCU, which manages his account. As aforesaid an electronic

1
  The City’s Department of Social Services (“DSS”) is the local social services district agency
which administers HRA and its programs, the Office of Child Support Services (“OCSS” or
SCU) pursuant to Federal State and Local statute and mandate, and specifically NY Social
Services Law. The custodial parent receives child support enforcement services under NY
Social Services Law sec. 111-g and thereunder DSS and HRA’s program OCSS or SCU enforces
the child support owed the custodial parent.



                                                2
18-12824-cgm        Doc 16    Filed 01/31/19    Entered 01/31/19 14:22:26       Main Document
                                               Pg 3 of 8


referral was made from the State call center was made to OCSS/SCU on December 17, 2018.

No documentation had been received by OCSS/SCU or the City, HRA, DSS or in any guise prior

to that time regarding the bankruptcy from Debtor, his counsel or the Court. On the same day as

the referral SCU’s enforcement bankruptcy staff reviewed PACER, validated the bankruptcy

filing, and updated ASSETS to reflect bankruptcy status. That same day it also updated the

income garnishment code in the state database and the amended the Income Withholding Order

(“IWO”) was generated and sent out to reflect the current support obligation only, not the

arrears.

               6.      The Debtor filed the Motion on December 24, 2018. The Motion was

received by OCSS on December 24, 2018.               This was the first time any bankruptcy

documentation was received by OCSS, DSS etc. It was sent to an improper place of service, this

time on a P.O. Box allocated to SCU’s correspondence unit. This service is not reflected on the

affidavit of service filed on January 3, 209, which indicates service that day by mail on, inter

alia, the NYC Law Department and was received at the undersigned’s address on January 7,

2019.

               7. All of the foregoing is by way of background that HRA did not have any

notice of the bankruptcy filing at all until December 17, 2018, at which time it stopped collection

of pre-petition child support arrears. The Motion doesn’t name the City, DSS, HRA, OCSS or

SCU not are they on the creditor matrix. As further discussed below, collection of child support

is not stayed in any event.

                                        BACKGROUND

               8.      On or about July 29, 2014, the New York State Family Court for New

York County (the “Family Court”) entered an order of support for the custodial parent (“CP”) for



                                                 3
18-12824-cgm        Doc 16   Filed 01/31/19    Entered 01/31/19 14:22:26      Main Document
                                              Pg 4 of 8


two minor children. On January 18, 2018 the CP filed a modification and a violation petition

with the Family Court. On June 4, 2018 the Family Court modified the order of support to order

an obligation of $3,000 monthly, payable through the SCU (the “Order of Support”). The Order

of Support is, by statute, a wage garnishment order. On the violation petition the Family Court

issued a money judgment dated June 4, 2018 in the amount of $12,943 for past due child support

(the “Arrears Judgment”) payable through SCU, and a money judgment dated July 2, 2018 for

counsel fees of $3,587, not payable through SCU.

               9.      The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy

Code on September 19, 2019 (the “Filing Date”). The Debtor did not list the City or any of its

agencies on the petition or creditors matrix. The only agency to receive notice was the City’s

Department of Finance, which is automatically on the notice of the 341 meeting and

commencement sent by the Bankruptcy Court. OCSS is mandated by State federal and Local

Law to issue income executions in support of child support orders.

               10.     A Plan was also filed on September 19, 2019 (the “Plan”). The Plan

provided for domestic support obligation arrearages of $12,000.00 through the Plan in Part 4.5.

Part 4.4 provided for ongoing support to be paid outside the Plan.

               11.     OCSS records indicate that as of the Filing Date of the bankruptcy the

arrears had been reduced to $7,708.38. Being unaware of the bankruptcy, OCSS/SCU continued

to collect weekly income executions for the custodial parent based on the $3,000 monthly

continuing obligation plus $1,500 monthly for the arrears under the Arrears Judgment, neither of

which is a violation of the automatic stay.

               12.    The OCSS/SCU continued to collect on average $1,038.46 weekly via

income (which averages $4,500 monthly), although for some weeks less was collected. An



                                                4
18-12824-cgm     Doc 16     Filed 01/31/19    Entered 01/31/19 14:22:26        Main Document
                                             Pg 5 of 8


income execution of $830.41 was credited on September 19, 2019, the same date as the Filing

Date.   The Respondent made a direct payment of $1,300.15 credited on September 21, 2018. A

total of $13,455.94 was collected by income execution for payments through December 27,

2018, the last payment at the rate of $4,500 monthly, which included the $3,000 current monthly

obligation and the $1,500 on the arrears basis, was credited. With the additional $1,300.15 paid

by the Debtor credited on September 21, 2018, the total paid post-petition through December 27,

2018, the last date a payment under the combined pre-petition arrears and ongoing obligation

rate was credited (there was apparently a short delay before the employer changed the deductions

after OCSS/SCU amended and sent out the Income Witholding Order), was $14,486.09. Since

an income execution on January 3, 2019, there have been 4 weekly credited executions of

$692.31, which is a monthly rate of $3,00, credited to the current support obligation under the

Order of Support, according to OCSS records.

               13. As of January 27, 2019, the arrears owed are $2,791.01.

                                         ARGUMENT

               14.    HRA submits that it has not violated the automatic stay. It is collecting a

domestic support obligation (“DSO”) for a custodial parent pursuant to statute and judicial order,

which order is by statute a wage garnishment order. Therefore ii is excepted from the automatic

stay under Bankruptcy Code §362(b)(2)(C). This section was added when the Bankruptcy Code

was amended by passage of the Bankruptcy Abuse Prevention and Consumer Protection Act of

2005 (“BACPA”).

               15.   “BACPA greatly enhanced a claimants’ ability to collect child support.

Under BACPA, even property of the estate can be subject of an income withholding order as

long as it is for payment of a domestic support obligation, without violating the stay. 11 U.S.C.



                                                5
18-12824-cgm      Doc 16     Filed 01/31/19     Entered 01/31/19 14:22:26         Main Document
                                               Pg 6 of 8


§362(b)(2)(C). Because the definition of a ‘domestic support obligation’ is broadly defined to

include a child support debt that ‘accrues before, on or after’ the date of the order for relief [See

11 U.S.C. §101(14A)], 11 U.S.C. §362(B)(2)(C) excepts from the stay income withholding

orders imposed before, on or after the filing date.” In re Worland, 2009 Bankr. LEXIS 1512

(Bankr. S.D. Ind. 2009), citing In re Gellington, 363 B.R. 497, 50-502 (Bankr. N.D. Tex 2007).

               12. HRA, through its OCSS/SCU program, stopped collection of pre-petition

arrears and amended the income execution order to only continuing obligation amounts (at a rate

of $3,000 monthly) as soon as it became aware of the bankruptcy filing. The debtor did not

include the City in its creditor matrix. The only City agency sent notice of the filing was the

Department of Finance. Thereafter, once implemented by the employer, .it only collected the

post-petition obligation. Payments for post-petition child support is beyond the purview of a

plan and the Bankruptcy Court’s jurisdiction.         In re Burnett 646 F.3d 575, 582. (8th Cir.

2011)(Recovery of post-petition spousal support is permitted and cannot be included in a plan

because it is for an unmatured claim at time a case is filed for which a claim cannot be filed

under Bankruptcy Code §502(b)(5), and, to extent there is a continuing post-petition support

obligation, a confirmed plan cannot affect that obligation, and the creditor may “recover such

post-petition domestic support obligations through income withholding that exceeds the monthly

payments set out in [the debtor’s] plan” Id at 583). See also In re Hutchens, supra, 480 BR 374,

383-384 (Bankr. M.D. Fla 2012)(any post-petition domestic support obligation can be recovered

through wage garnishment and withholding of income beyond monthly payment amounts set

forth in a confirmed plan), and In re Foster 319 F.3d 495, 497 (9th Cir. 2003)(in an analogous

situation, post-petition interest on a child support obligation is not part of the bankruptcy estate

and cannot be included in a chapter 13 plan)



                                                  6
18-12824-cgm     Doc 16     Filed 01/31/19    Entered 01/31/19 14:22:26         Main Document
                                             Pg 7 of 8


               13.    While income execution continued for pre-petition arrears until HRA

became aware of the bankruptcy filing, this is also not a stay violation. In Worland, post-petition

garnishment of pre-petition DSO arrears was held to not be a violation of the automatic stay.

The BACPA amendments appeared specifically enacted to permit garnishment of pre-petition

arrears (a stay exemption being unnecessary to garnish post-petition arrears). In re Worland,

2009 Bankr. LEXIS 1512 (Bankr. S.D. Ind. 2009), citing In re Gellington, 363 B.R. 497, 50-502

(Bankr. N.D. Tex 2007).

               14. In Worland, the court therein found that garnishment of pre-petition DSO

arrears violated the terms of a confirmed plan, because under Bankruptcy Code §1327 wages

were dedicated to plan payments, the DSO claim was provided for by the plan, and hence the

DSO claimant was bound by the terms of the plan.

               15. It is HRA’s practice to stop income executions for pre-petition DSO arrears

if it is has notice of a bankruptcy filing and that a Chapter 13 plan has been filed which provides

for payment of DSO arrears. In the case at hand it had no knowledge of the bankruptcy filing

until December 17, 2018. Regardless, garnishment of pre-petition DSO arrears is not a violation

of the automatic stay. It is also not a violation of an order confirming a plan, since the Plan

herein has not been confirmed. HRA would have ceased execution for pre-petition DSO arrears

if it had been given notice of bankruptcy filing and knew of the filing of the Plan, even before

confirmation, but it was not given any notice of the filing of the case or the Plan, much less any

knowledge of a confirmation which has yet to occur.

               16. HRA cannot be found to have violated the terms of an unconfirmed plan. In

re Powers 2010 Bankr. LEXIS 825 (Bankr. S.D. Ind. 2010)(actions to collect a DSO not stayed,

and also not a violation of a confirmed plan, because no plan had been confirmed). HRA should



                                                 7
18-12824-cgm      Doc 16        Filed 01/31/19    Entered 01/31/19 14:22:26     Main Document
                                                 Pg 8 of 8


likewise not be found to have violated any ultimate confirmed plan retroactively, or nunc pro

tunc, for having continued execution of pre-petition DSO arrears prior to becoming aware of the

bankruptcy filing, since it couldn’t even have known a plan was proposed if it was unaware of

the filing of the bankruptcy.

               17. HRA should also not be subject to turnover. HRA does not itself receive the

payments. Payments are made through a State system and are routed to the custodial parent.

Nor should HRA by liable for attorneys’ fees. The Motion does not name HRA or the City, but

to the extent there would be any implication of HRA, the Motion seeks relief for violation of the

automatic stay and as aforesaid collection of pre-petition DSO arrears is specifically exempted

from the automatic stay.

               18.     For all of the foregoing reasons, the Motion should be denied with respect

to any relief sought with respect to HRA and the City.

Dated:         New York, New York
               January 31, 2019

                                                       ZACHARY CARTER
                                                       Corporation Counsel of the
                                                         City of New York
                                                       Attorney for the City of New York
                                                       100 Church Street, Room 5-233
                                                       New York, New York 10007
                                                       (212) 356-2138
                                                       hughs@law.nyc.gov

                                                       By:    /s/ Hugh Shull        _____
                                                              Hugh H. Shull III (HS-0236)
                                                              Assistant Corporation Counsel
                                                              .




                                                   8
